803 F.2d 1181Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Eddie Joe HOOD, Plaintiff-Appellant,v.VIRGINIA DEPARTMENT OF CORRECTIONS;  David A. Garraghty,Warden, Nottoway Correctional Center;  FarmvilleSouthside Hospital;  Dr. Haney,Physician, Surgeon,Defendants-Appellees.
No. 86-7622.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 8, 1986.Decided Oct. 27, 1986.

Eddie Joe Hood, appellant pro se.
E.D.Va.
DISMISSED.
Before WIDENER, HALL and WILKINSON, Circuit Judges.
PER CURIAM:


1
Eddie Joe Hood, a Virginia inmate, seeks to appeal the district court's order denying his motion for leave to proceed in forma pauperis on his 42 U.S.C. Sec. 1983 complaint.


2
The district court directed Hood to pay a partial filing fee of $9.90, an amount equal to fifteen percent of the money deposited in his prison account for the six months preceding the filing of his complaint.  At that time, the district court advised Hood of his right to show special circumstances that would warrant excusing payment of the fee.  The district court ordered payment of the required amount within thirty days, and Hood failed to pay.


3
Since the district court correctly followed the procedures approved by this Court in Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982), we deny leave to proceed in forma pauperis on appeal, dispense with oral argument and dismiss the appeal.


4
DISMISSED.